Citation Nr: 0319464	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for impotence as secondary 
to lymphadenopathy of the left groin.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDINGS OF FACT

There is no competent medical evidence of any relationship 
between service connected lymphadenopathy of the left groin 
and the veteran's claimed impotence.


CONCLUSION OF LAW

Service connection for impotence as secondary to 
lymphadenopathy of the left groin is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefit which the 
veteran is seeking.  In a May 2003 letter, the RO notified 
the veteran that evidence was needed from him showing that he 
had partial impotency and that such condition was related to 
lymphadenopathy.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  

A rating decision in February 1984 noted that, in May 
1980 during the veteran's active service, he was treated 
for left inguinal lymphadenopathy and that, at a VA 
examination in January 1983, a 3 centimeter by 2 
centimeter enlarged node in the left groin area was 
found, which was freely moveable and not tender, with no 
discoloration of the skin.  Service connection was 
granted for lymphadenopathy, left groin, etiology 
undetermined, and a non-compensable evaluation was 
assigned.

In July 1996, the veteran asserted a claim of entitlement 
to service connection for "partial impotency" as 
secondary to service connected lymphadenopathy of the 
left groin.  

At a VA examination in September 1996, the veteran gave a 
history of a "lump" in his left groin for 16 years.  He 
stated that it was painful, and he complained of problems 
with walking, urinating, and having sex.  He stated that 
he was unable to get an erection.  The examiner found 
that there was no relationship between a tumor of the 
left groin and a history of impotency.  

The veteran has alleged that service connected 
lymphadenopathy of the left groin caused impotence or partial 
impotence.  The Board notes that the veteran has not 
presented any finding or opinion by a urologist or other 
genitourinary specialist that he in fact has an organic 
condition productive of impotence.  In any event, the Board 
finds that the only probative evidence on the issue of 
whether lymphadenopathy of the left groin caused or has 
aggravated claimed impotence would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2002).  As a layman, the 
veteran is not qualified to offer an opinion on a question of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  A VA physician who evaluated the veteran 
in September 1996 found no relationship between 
lymphadenopathy of the left groin and the veteran's claimed 
history of impotence.  That finding and opinion is 
uncontroverted.  Because there is no competent medical 
evidence in support of the veteran's claim and because his 
testimony and statements have no probative value in this 
regard, entitlement to service connection for impotence as 
secondary to lymphadenopathy of the left groin is not 
established.  See 38 C.F.R. § 3.310(a) (2002); Allen, supra.  
As noted above, the veteran was afforded an opportunity to 
obtain and submit the evidence which would be needed to 
substantiate his claim, but he did not submit any evidence in 
support of his claim except for his own statements.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for impotence as secondary 
to lymphadenopathy of the left groin is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

